                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:20-CV-287-FDW-DCK

 PCT, LTD and PARADIGM CONVERGENCE                       )
 TECHNOLOGIES CORPORATION,                               )
                                                         )
                Plaintiffs,                              )
                                                         )
    v.                                                   )       ORDER
                                                         )
 MARION E. PARIS, JR., CLAY PARKER                       )
 SIPES, and ANNIHILARE MEDICAL                           )
 SYSTEMS, INC.,                                          )
                                                         )
                Defendants.                              )
                                                         )

         THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Withdraw

Defendants’ 12(b)(6) Motion To Dismiss, Apply Defendants’ Pending 12(b)(1) Motion To The

First Amended Complaint, And Extend Certain Deadlines” (Document No. 52) filed December

10, 2020. This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§ 636(b), and immediate review is appropriate. Having carefully considered the motion and the

record, and noting the consent of the parties, the undersigned will grant the motion with

modification.

         Plaintiffs filed a “First Amended Complaint” (Document No. 53) on December 9, 2020.

As a result, the parties now seek to extend certain deadlines and request that the Court deny one

pending motion to dismiss (Document No. 43), but “apply” another pending motion to dismiss

(Document No. 30) to the Amended Complaint (Document No. 53). See (Document No. 52).

Under the circumstances, the Court will respectfully decline to apply a previous motion to dismiss

to a new Complaint; however, Defendants may re-assert their arguments in a revised motion.




      Case 3:20-cv-00287-FDW-DCK Document 54 Filed 12/11/20 Page 1 of 3
       It is well settled that a timely-filed amended pleading supersedes the original pleading, and

that motions directed at superseded pleadings may be denied as moot. Young v. City of Mount

Ranier, 238 F.3d 567, 573 (4th Cir. 2001) (“The general rule ... is that an amended pleading

supersedes the original pleading, rendering the original pleading of no effect.”); see also, Fawzy

v. Wauquiez Boats SNC, 873 F.3d 451, 455 (4th Cir. 2017) (“Because a properly filed amended

complaint supersedes the original one and becomes the operative complaint in the case, it renders

the original complaint ‘of no effect.’”); Colin v. Marconi Commerce Systems Employees’

Retirement Plan, 335 F.Supp.2d 590, 614 (M.D.N.C. 2004) (“Earlier motions made by Defendants

were filed prior to and have been rendered moot by Plaintiffs’ filing of the Second Amended

Complaint”); Brown v. Sikora and Associates, Inc., 311 Fed.Appx. 568, 572 (4th Cir. Apr. 16,

2008); and Atlantic Skanska, Inc. v. City of Charlotte, 3:07-CV-266-FDW, 2007 WL 3224985 at

*4 (W.D.N.C. Oct. 30, 2007).

       IT IS, THEREFORE, ORDERED that the “Joint Motion To Withdraw Defendants’

12(b)(6) Motion To Dismiss, Apply Defendants’ Pending 12(b)(1) Motion To The First Amended

Complaint, And Extend Certain Deadlines” (Document No. 52) is GRANTED with modification.

       IT IS FURTHER ORDERED that “Defendants’ Motion To Dismiss Pursuant To Rule

12(b)(1) For Lack Of Standing” (Document No. 30) and “Defendants’ Motion To Dismiss Counts

Seven, Eight, And Fourteen Pursuant To Rule 12(b)(6) For Failure To State A Claim Upon Which

Relief May Be Granted” (Document No. 43) are DENIED AS MOOT, without prejudice to

Defendants’ re-asserting their argument(s) in a revised motion to dismiss, if appropriate.

        IT IS FURTHER ORDERED that Defendants shall file an Answer, or otherwise respond

    to Plaintiffs’ “First Amended Complaint” (Document No. 53), on or before January 6, 2021.




                                                 2
      Case 3:20-cv-00287-FDW-DCK Document 54 Filed 12/11/20 Page 2 of 3
SO ORDERED.



                 Signed: December 10, 2020




                                    3
Case 3:20-cv-00287-FDW-DCK Document 54 Filed 12/11/20 Page 3 of 3
